DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2020 has been entered.
Status of the Claims
In the amendment dated 02/18/2020, claims 1-20 are pending; claims 1-7 remain withdrawn from consideration.
Claims 8 and 20 have been amended.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A. Claim 8, the limitation “a visual display portion which is coupled to the main body portion, where said display portion allows a welding operation to be viewed with said display portion” recited in lines 9-11 being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to the corresponding structure of the claimed “visual display portion,” Applicant’s Specification, par. 0030 recites “the welding helmet 12 includes a main body 22 with a visual display 24 connected to the main body 22. The display 24 may be a window including a welding lens, a video monitor, such as an LCD display or LED array, or any other device suitable to allow a welder to see the welding work area 20”. Therefore, any device suitable to allow a welder to see the welding work area is interpreted to cover the corresponding structure of the visual display.

B. Claim 8, the limitation “an information generating mechanism which generates an image to be displayed in said welding helmet where said image is viewable during said welding operation and where said image displays setting information from said welding power supply” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “an information generating mechanism” that is coupled with functional language “which generates an image to be displayed in said welding helmet where said image is viewable during said welding operation and where said image displays setting information from said welding power supply” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

With regards to the corresponding structure of the claimed “information generating mechanism,” in the 08/22/2019 Remark, “The information generating mechanism (IGM) can include a projector as disclosed in the specification and figures of the present application (e.g., see FIG. 3 and FIG. 4, IGM 28). The projector may include, for example, an internal LCD display or LED array 30, along with a number of associated mirrors 32). Furthermore, in accordance with paragraph [0038] of the present application, the IGM can include a screen, a film, or a sheet 36 (e.g., see FIG. 4). In accordance with paragraph [0039], the IGM can produce an image and, in one embodiment, can be a camera (e.g., 26a or 26b in FIG. 5).”

C. Claim 8, the limitation “a communication device coupled to said information generating mechanism which receives information to be displayed in said image” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “a communication device coupled to said information generating mechanism”  that is coupled with functional language “which receives information to be displayed in said image”” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Based on the 08/22/2019 Remark, “The communication device 150 is disclosed in at least FIGS. 7-8, 11, and 13-14, and corresponding paragraphs, of the present application. Paragraph [0049] of the present application indicates that the communication device 150 can communicate via a wired or wireless network. With respect to the communication device 150 being wireless, the communication device can be, for example, a Bluetooth compatible device, a WiFi compatible device, or some other device that is compatible with some other wireless protocol as indicated in paragraph [0049] of the present application. Such wireless communication devices are well known and, therefore, are not elaborated upon in the present application. Furthermore, wired communication devices are also well known and are not elaborated upon in the present application.”

D. Claim 20 recites “a welding parameter selection device for selecting a controllable welding parameter”  being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “a welding parameter selection device” that is coupled with functional language device for selecting a controllable welding parameter” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Based on the 08/22/2019 Remark, it was stated: “As indicated in paragraph [0067] of the present application, the welding parameter selection device can be a knob, a switch, or other user input entry mechanism. For example, the display screen shown on the face of the power supply 1102 can be an input device which uses touch sense technology (such user inputs are known) which allows a user to select/input the parameter to be controlled”.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the term “visual confirmation of audio instructions” in line 1 is unclear whether it refers to the “visual confirmation of the audio instructions” in the limitation “the visual display portion is configured to generate and display visual confirmation of the audio instructions received by the microphone” recited in last lines, claim 8 or introduce a new features in the claim. For examination purposes, the term in claim 12 refers to the one recited in claim 1. It is suggested to amend the term in claim 12 as “the visual confirmation of the audio instructions”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Becker (US 2008/0158502 A1).
Regarding claim 8, Becker discloses
 A welding system (arc welding system 10, see fig.1), comprising: 
a welding power supply (power supply 12, see fig.1) which supplies a welding power to a welding torch (electrode 16, see fig.1) for welding a work piece (workpiece, see para.0025 and fig.1); and 
a welding helmet (helmet assembly 20, see fig.13) to be worn by a user during a welding operation with said welding power supply (power supply 12, see fig.1), where said welding helmet (helmet assembly 20, see fig.13) is in communication with said welding power supply (power supply 12, see fig.1. Para.0041 recites: “the HUD 38 may also display an indication of the status of the welding power supply 12”, wherein the HUD 38 is a part of the helmet assembly 20), and said welding helmet (helmet assembly 20, see fig.13) comprises: 
a main body portion (helmet shell 22, see fig.13);  
a visual display portion (HUD 38, see figs.9, 13) which is coupled to the main body portion (helmet shell 22, see fig.13), where said visual display portion allows the welding operation to be viewed (para.0038 and 0041. Para.0045 recites: “… a signal to the HUD 38 to display the current shade setting”); 

    PNG
    media_image1.png
    471
    489
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    352
    585
    media_image2.png
    Greyscale

Figures 13 and 15 of Becker
lens control module 32, see figs.13 and 15) which generates an image to be displayed in said welding helmet where said image is viewable during said welding operation (para.0045 recites: “In response, the lens control module 32 may send a signal to the HUD 38 to display the current shade setting”) and where said image displays setting information from said welding power supply (para.0041 recites: “the HUD 38 may also display an indication of the status of the welding power supply 12, a clock, the temperature, and so forth”. The Status (e.g. ON/OFF) of the welding power supply which is set/modified by a user is equivalent to the setting information of the welding power supply); 
a communication device (secondary control module 40, see fig.15) coupled to said information generating mechanism (lens control module 32, see figs.13 and 15) which receives information to be displayed in said image (para.0045 recites: “the operator 18 may command into the microphone 30 a particular shade for the lens which is interpreted by voice recognition processing in the secondary control module 40. The secondary module may output the setting to an “other output” (e.g., remote control) and the lens control module 32. In response the lens control module 32 may send a signal to the HUD 38 to display the current shade setting”); and 
a microphone (microphone 30, see fig.13 and 15) coupled to said communication device (secondary control module 40, see fig.15), where said microphone (microphone 30, see fig.13 and 15) is positioned such that said microphone (microphone 30, see fig.13 and 15) receives audio instructions from the user of said welding helmet when wearing said welding helmet (“para.0045 recites: “the operator 18 may command into the microphone 30…”),
 wherein said communication device (secondary control module 40, see fig.15) communicates said audio instructions (user commands, see para.0045) received from said microphone (microphone 30, see fig.13 and 15) to said welding power supply (power supply 12, see figs.1 and 15. Para.0045 recites: “the secondary control module 40 receives and processes signals from the additional inputs (microphone 30…). The lens control module 32 and the secondary control module 40 may then be configured to coordinate the signals output to …other outputs (e.g., power supply 12)”), and 
wherein a combination of the communication device (secondary control module 40, see fig.15), the information generating mechanism (lens control module 32, see figs.13 and 15), and the visual display portion (HUD 38, see figs.9, 13) is configured to generate and display visual confirmation of the audio instructions (user commands, see para.0045) received by the microphone (para.0041 recites: “operator 18 may command “shade” followed by the HUD 38 displaying “shade” ...)  
Regarding claim 12, Becker further discloses said information generating mechanism (lens control module 32, see figs.13 and 15) generates visual confirmation of audio instructions received from said welding power supply (welding power supply 12, see fig.1. See para.0041-0045: “para.0041 recites: “operator 18 may command “shade” followed by the HUD 38 displaying “shade” …”. Para.0041 recites: “the HUD 38 may also display an indication of the status of the welding power supply 12”).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker as applied to claim 8 and in view of Kuo (US2011/0081861A1)
Regarding claim 9, Becker discloses all the claimed limitations as set forth.
However, Becker does not explicitly disclose a speaker in said welding helmet which is coupled to said communication device where said speaker provides audio signals to said user, and said audio signals are provided from said welding power supply.  
Nevertheless, Kuo discloses a helmet attachable communication device, comprising: a speaker (speaker 282, see fig.13) in said welding helmet (rider's helmet 11, see figs.13-14) which (communication 21, see fig.13) where said speaker provides audio signals to said user (rider), and said audio signals are provided from a power supply (power supply module 285 of the communication unit 28, see fig.13).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the helmet in Becker to include the speaker in said welding helmet which is coupled to said communication device where said speaker provides audio signals to said user, and said audio signals are provided from said welding power supply as taught by Kuo so that the speaker can output the voice from the other sources (see para.0047 of Kuo).
Regarding claim 16, Beck discloses all the claimed limitations as set forth.
However, Becker does not explicitly disclose said welding power supply further comprises a microphone and a speaker to allow audio communication from said welding power supply to said welding helmet.  
Kuo discloses a helmet attachable communication device, comprising:
welding power supply (secondary communication unit 28 including power supply module 285, see fig.13) further comprises a microphone (microphone 281, see fig.13) and a speaker (speaker 282, see fig.13) to allow audio communication from said welding power supply (secondary communication unit 28 including power supply module 285, see fig.13) to said welding helmet (helmet 11 including the communication unit 21, see figs.13-14).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the power supply 12 in Becker to include the microphone and speaker to allow audio communication from said welding power supply to said welding helmet as taught by Kuo, in order to allow the communication using the microphone and speaker between the power supply to the helmet user (see par.0064 of Kuo).
Regarding claim 18, Becker discloses all the claimed limitations as set forth.
However, Becker does not explicitly disclose said communication device couples, with a communication link, with a second communication device in a second welding helmet such that audio communication between said welding helmet and said second welding helmet occurs.  
Kuo discloses a helmet attachable communication device, comprising:  a communication device (communication unit 21, see fig.13) couples, with a communication link (wireless communication, see par.0063), with a second communication device (secondary communication unit 28, see fig.13) in a second welding helmet such that audio communication between said welding helmet (see another helmet 11 in fig.14) and said second welding helmet occurs (see par.0063).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the helmet in Becker to including the teachings as taught by Kuo, such that said communication device couples, with a communication link, with a second communication device in a second welding helmet such that audio communication between said welding helmet and said second welding helmet occurs, in order for allowing users to talk with each other via the communication unit and the secondary communication unit (see par.0063 of Kuo).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker as applied to claim 8 and in view of VanDerWoude et.at. (US2009/0151054 A1)
Regarding claim 10, Becker discloses all the claimed limitations as set forth.
However, Becker does not explicitly disclose a switch which activates said microphone to allow said communication device to receive signals from said microphone.  
VanDerWoude discloses a protective covering for draping over a head unit, comprising: a switch (control switch 104, see fig.13) which activates said microphone (microphone 42, see fig.13) to allow said communication device (communication unit 40, see fig.13) to receive signals from said microphone (control switch 104, see fig.13).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the welding system in Becker to include the switch which activates said microphone to allow said communication device to receive signals from said microphone as taught by VanDerWoude so that the control switch can mute/unmute the microphone (see par.0042 of VanDerWoude).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of VanDerWoude as applied to claim 10 above and further in view of Friedl (US 2010/0089887 A1)
Regarding claim 11, Becker/ VanDerWoude discloses substantially all the claimed limitations as set forth.
However, Becker/ VanDerWoude does not explicitly disclose said switch is mounted on said welding torch.  
Friedl discloses a method for controlling a protective shield, e.g. on a welding helmet, of a welding device, comprising:
said switch (switch 27, see fig.1) is mounted on said welding torch (welding torch 10, see fig.10).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the control switch 104 in VanDerWoude (in combo Becker and VanDerWoude) to include said switch is mounted on said welding torch as taught by Friedl, so .   
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker as applied to claim 8 and in view of Becker et. al. (US 20090231423 A1), hereinafter Beck’423
Regarding claim 13, Becker discloses all the claimed limitations as set forth.
However, Becker does not explicitly disclose said welding helmet further comprises a battery and a charging connector through which electrical energy passes to charge said battery when said charging connector is coupled to an energy source on said welding power supply.  
Becker’423 discloses a welder’s helmet, comprising: a welding helmet (helmet 12, see figs. 1-3) comprises a battery (battery 56 , see fig.3) and a charging connector (battery 56 may be but is not limited to lithium-ion, lithium-polymer, AA, or coin style batteries that may be rechargeable or non-rechargeable, see par.0025. It is clear to state that the is a charging cable/ connector to charge the battery 56) through which electrical energy passes to charge said battery when said charging connector (charging cable/ connector to charge the battery 56) is coupled to an energy source (power supply 20, see fig.3 and par. 0020) on said welding power supply (welding power supply18, see fig.3).
	Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the helmet in Becker to include the battery and charging connector through which electrical energy passes to charge said battery when said charging connector is coupled to an energy source on said welding power supply as taught by Becker ‘423 so that the battery provides power energy for components inside the helmet (see par.0025 of Becker).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker as applied to claim 8 and in view of Cooper (US 6, 242,711 B1)
Regarding claim 14, Becker discloses all the claimed limitations as set forth.
However, Becker does not explicitly disclose said communication device is a wireless communication device which communicates with said welding power supply.  
Cooper discloses an arc welding monitoring system, comprising:
said communication device (wireless transmitter, see fig.5, col.5, line 57) is a wireless communication device which communicates with said welding power supply (power supply, see col.2 lines 19, 20).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the secondary control module 40 in Becker’s helmet to include a wireless communication device which communicates with said welding power supply as taught by Cooper since the wireless network can be easier and cheaper to install.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker as applied to claim 8 and in view of Ashjenazi et.at. (US 2006/0238877 A1)
Regarding claim 15, Becker discloses all the claimed limitations as set forth.
However, Becker does not explicitly disclose said welding helmet further comprises a noise generator to interfere with ambient noise within said welding helmet.  
Ashjenazi discloses improving audiovisual communication, comprising:  a noise generator (Audio communication noise reduction system 116, see fig.1) to interfere with ambient noise within said welding helmet (par. 0084 recites: “Audio communication noise reduction system 116 reduces the ambient noise where the user is located”).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the helmet in Becker to include the noise generator to interfere with .
Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker as applied to claim 8 and in view of Hori et al. (US4, 801,781)
Regarding claim 17, Becker discloses all the claimed limitations as set forth.
However, Becker does not explicitly disclose output settings of said welding power supply are changed by using said audio instructions received by said microphone.  
Hori discloses a semi-automatic TIG welding system, comprising:
output settings of said welding power supply (power source 5, see fig.3) are changed by using said audio instructions received by said microphone (microphone 21, see fig.3. col.8, lines 15-26 recites: “The welding progresses as described above. When the Welder desires to raise the arc current, if he pronounces "high', then a command signal is delivered from the control device 22 to the welding condition control device 23 of the welding power source 15, and the arc current is gradually raised. ..)  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the welding system in Becker to include the teachings as taught by Hori, such that the output settings of said welding power supply are changed by using said audio instructions received by said microphone. Doing so allows to control the power supply by using the microphone effectively.
Regarding claim 19, Becker discloses all the claimed limitations as set forth.
However, Becker does not explicitly disclose said setting information is set on said welding power supply based on said audio instructions.  
Hori discloses a semi-automatic TIG welding system, comprising:
said setting information is set on said welding power supply based on said audio instructions (see fig.3. col.8, lines 15-26 recites: “The welding progresses as described above. When the Welder desires to raise the arc current, if he pronounces "high', then a command signal is delivered from the control device 22 to the welding condition control device 23 of the welding power source 15, and the arc current is gradually raised. ..) 
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the welding system in Becker to include the teachings as taught by Hori, such that said setting information is set on said welding power supply based on said audio instructions. Doing so allows to control the power supply by using the microphone effectively.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 20080158502 A1) in view of Hori (US4, 801,781)
Regarding claim 20, Becker discloses
A welding system (arc welding system 10, see fig.1), comprising: 
a welding power supply (power supply 12, see fig.1) which supplies a welding power to a welding torch (electrode 16, see fig.1) for welding a work piece (workpiece, see para.0025 and fig.1), and 
a welding helmet (helmet assembly 20, see fig.13) to be worn by a user during a welding operation with said welding power supply (power supply 12, see fig.1), where said welding helmet (helmet assembly 20, see fig.13) is in communication with said welding power supply (power supply 12, see fig.1. Para.0041 recites: “the HUD 38 may also display an indication of the status of the welding power supply 12”, wherein the HUD 38 is a part of the helmet assembly 20), and said welding helmet (helmet assembly 20, see fig.13) comprises: 
(helmet shell 22, see fig.13);  
a communication device (secondary control module 40, see fig.15) coupled to the welding power supply (power supply 12, see fig.1. Para.0045 recites: “the secondary control module 40 may then be configured to coordinate the signals output to … other outputs (e.g., power supply 12)”); 
a microphone (microphone 30, see fig.13 and 15) coupled to said communication device (secondary control module 40, see fig.15. “Para.0045 recites: “the secondary control module 40 receives and processes signals from the additional inputs (microphone 30…)”), where said microphone (microphone 30, see fig.13 and 15) is positioned such that said microphone (microphone 30, see fig.13 and 15) receives audio instructions from the user of said welding helmet when wearing said welding helmet (“para.0045 recites: “the operator 18 may command into the microphone 30…”); and 
an information generating mechanism (lens control module 32, see figs.13 and 15) and a visual display portion (HUD 38, see figs.9, 13) configured to respectively generate and display visual confirmation of the audio instructions received by the microphone (para.0045 recites: “In response the lens control module 32 may send a signal to the HUD 38 to display the current shade setting”. In addition, para.0041 recites: “operator 18 may command “shade” followed by the HUD 38 displaying “shade” …”), 
wherein said communication device (secondary control module 40, see fig.15) communicates said audio instructions (user commands, see para.0045) received from said microphone (microphone 30, see fig.13 and 15) to said welding power supply power supply 12, see figs.1 and 15. Para.0045 recites: “the secondary control module 40 receives and processes signals from the additional inputs (microphone 30, manual input 36, and other inputs 39). The lens control module 32 and the secondary control module 40 may then be configured to coordinate the signals output to the lens 28, HUD 38, other helmet functions 43 and other outputs (e.g., power supply 12)”, 
Becker does not explicitly disclose a welding parameter selection device for selecting a controllable welding parameter; and 
wherein said audio instructions include a first instruction which increases said controllable welding parameter and a second instruction which decreases said controllable welding parameter, and wherein said welding power supply increases said controllable welding parameter when said first instruction is received and decreases said welding parameter when said second instruction is received.   
Hori discloses a semi-automatic TIG welding system, comprising:
a welding parameter selection device (welding condition control device 23, see fig.3) for selecting a controllable welding parameter (see fig.5 and col.6, lines 65-70); and
a communication device (voice ID 22, see fig.3) coupled to the welding power supply (welding power source 15, see fig.3); and 
a microphone ( microphone 21, see fig.3) coupled to said communication device (voice ID 22, see fig.3) , where said microphone  ( microphone 21, see fig.3) is positioned such that said microphone  ( microphone 21, see fig.3) receives audio instructions (command signals, such as: high, low, ok, see col.8, lines 18-25) from the user of said welding helmet (helmet 19 and/or voice ID 22, see fig.3) when wearing said welding helmet (helmet 19 and/or voice ID 22, see fig.3), 
 voice ID, see fig.3) communicates said audio instructions received from said microphone (microphone 21, see fig.3)  to said welding power supply (welding power source 15, see fig.3), , 
wherein said audio instructions (command signals, such as: high, low, ok, see col.8, lines 18-25) include a first instruction which increases said controllable welding parameter (col.8, lines 18-25 recites: “Welder desires to raise the arc current, if he pronounces "high', then a command signal is delivered from the control device 22 to the welding condition control device 23 of the welding power source 15, and the arc current is gradually raised”) and a second instruction which decreases said controllable welding parameter (col.8, lines 18-25 recites: “when he desires to lower the arc current, he pronounces "low'”), and 
wherein said welding power supply increases said controllable welding parameter when said first instruction is received and decreases said welding parameter when said second instruction is received (col.8, lines 18-25 recites: “Welder desires to raise the arc current, if he pronounces "high', then a command signal is delivered from the control device 22 to the welding condition control device 23 of the welding power source 15, and the arc current is gradually raised. When he desires to lower the arc current, he pronounces "low'”).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the welding system in Becker to include the teachings as taught by Hori, such that the welding parameter selection device for selecting a controllable welding parameter is added; and wherein said audio instructions include a first instruction which increases said controllable welding parameter and a second instruction which decreases said controllable welding parameter, and wherein said welding power supply increases said .
Response to Arguments
§ 112 Rejections: claim 12 has a new issue. Thus, the 112(b) rejections are maintained.
§ 103 Rejections:
Applicant’s arguments are on the ground that Cohen is nonanalogous art, see Remarks, filed on 02/18/2020, with respect to the rejection(s) of claim(s) 8 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn, and Cohen is not used in the rejections to claim 8 above.  However, upon further consideration, a new ground(s) of rejection is made in view of Becker (newly cited).
Applicant’s arguments are on the ground that Cohen is nonanalogous art, see Remarks, filed on 02/18/2020, with respect to the rejection(s) of claim(s) 20 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn, and Cohen is not used in the rejections to claim 20 above.  However, upon further consideration, a new ground(s) of rejection is made in view of Becker and Hori. 
The dependent claims 9-19 are rejected at least by the virtue of their dependency from claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571-272-4680.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761